DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 08/06/2021 has been received and fully considered.
3.	Claims 1-9 are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive. While no specific arguments to any specific claims’ language or limitations were presented in the response, the Examiner respectfully notes none of the claims and/or amendments presented are patentably distinct from the prior art of record, as evidenced by the rejections set forth below.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.1	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.2	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Computational Fluid Dynamic module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 1-2, 4-6, 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khaled Alhussan (Supersonic Flow over Blunt Body with a Decelerator, 2005 (4 pages)), in view of Johnson et al. (US Patent No. 7,219,859).
	7.1	In considering claims 1, 6, Alhussan discloses a system configured to change a Mach number for different angles of attack with different speeds to achieving changing aerodynamic forces and velocity with a deceleration device integrated with a blunt body, the system comprising: 
a blunt body model having a body with blunt end and a deceleration device integrated into the blunt body model (see fig.1, abstract, the work to be presented herein is a Computational Fluid Dynamics investigation of the complex fluid mechanisms that occur over blunt body with a blunt end and with and without a decelerator, see further introduction); a computational fluid  (see abstract, the work to be presented herein is a Computational Fluid Dynamics investigation of the complex fluid mechanisms that occur over blunt body with and without a decelerator, see further introduction, first, study of the actual flow configuration over a blunt body with a decelerator offers some insight into the complex flow phenomena; see  further fig.1-4, section 2 “computational fluid dynamics analysis”, pages 2-3, which provides analysis for both model, including plot contours for blunt body with and without deceleration ); a selection of Mach numbers configured to be inputted into the computational fluid dynamics module (see page 2-3 at the “results and discussion”, The analysis was carried out based on the flow over the blunt body with a decelerator for a range of Mach number from 1.4 to 3.0 and also for different angles of attack starting from zero to 15 degrees. Contour plot of Mach number for flow over a blunt body with a decelerator at 15-degree angle of attack is shown in figure 5. The Mach number is changed from 1.4 to 3.0.); a selection of angles of attack configured to be inputted into the computational fluid dynamics module (see page 2-3 at the “results and discussion”, The analysis was carried out based on the flow over the blunt body with a decelerator for a range of Mach number from 1.4 to 3.0 and also for different angles of attack starting from zero to 15 degrees. Contour plot of Mach number for flow over a blunt body with a decelerator at 15-degree angle of attack is shown in figure 5. , Fig.3 Contour plot of Mach number, flow over blunt body with decelerator, 15-degree angle of attack; Fig.4 Contour plot of Mach number, flow over blunt body with decelerator, Zero angle of attack); a plurality of contoured plots created via the computational fluid dynamics (pages 2-3, which provides analysis for both model, including plot contours for blunt body with and without deceleration); wherein the plurality of contoured plots relates to fluid flow around the blunt body model, with see page 2”right column” Figure 4 shows a contour plot of Mach number for flow over a blunt body with a decelerator at zero angle of attack. The Mach number is changed from 1.4 to 3.0. One can see the detached shock waves in figure 2. One can also notice from this figure that the shape and the strength of the detached shock waves and flow separation region changing with increasing Mach number. It is observed, from figure 4 that adding a decelerator can lead to significant increase in flow separation behind the body. Contour plot of Mach number for flow over a blunt body with a decelerator at 15-degree angle of attack is shown in figure 5. The Mach number is changed from 1.4 to 3.0. One can see the detached shock waves in figure 5. One can also notice from this figure that the shape and the strength of the detached shock waves and flow separation region changing with increasing Mach number. It is observed, from figure 5 that adding a decelerator can lead to significant increase in flow separation behind the body); wherein the plurality of contoured plots provides data analysis to be used to develop a design of a blunt body with optimal performance (see page 2 “right lower column, results from the numerical analysis will be used to develop a design methodology so as to predict optimal performance). While Alhussan does not specifically state that “the deceleration device having a constant diameter, the constant diameter being greater than a diameter of the body”, it is respectfully noted by the Examiner that a person of skilled in the art would clear understand that having the decelerator device integrated into body wherein the overall cross-sectional area of body is less than the cross-sectional area of the body with the deceleration having constant diameter, the diameter of the body having the decelerator would obviously be greater than that of the body without the decelerator, as claimed and further visually evidenced in fig.1 “the multiple circles shown by the tires integrally attached 
Nonetheless, Johnson et al. teaches a device having a constant diameter, the constant diameter being greater than a diameter of the body (see col.18 lines 38-43, In an exemplary embodiment, the flared section comprises a first stage flared section having a first diameter and a second stage flared section having a second diameter and wherein the first diameter is larger than the second diameter). Alhussan and Johnson et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Johnson et al. is similar to that of Alhussan. Therefore, it would have obvious to a person of skilled in the art at the time of filing of the application to combine the method of Johnson et al. with that of Alhussan because Johnson et al. teaches increasing accuracy (see col.1 lines 28-31).
7.2	As per claim 2, the combined teachings of Alhussan and Johnson et al. teach that wherein the deceleration device is integrated to an end opposite of a blunt end of the blunt body (see Alhussan fig.1, page 2-3, fig.3 “right column of page 3 shows the decelerator integrated at an end of the blunt body). 
7.3	As per claim 4, 8, the combined teachings of Alhussan and Johnson et al. teach that wherein the selection of angles of attack is a range of 0 degrees to 15 degrees (see Alhussan page 2”right column” Figure 4 shows a contour plot of Mach number for flow over a blunt body with a decelerator at zero angle of attack. The Mach number is changed from 1.4 to 3.0. One can see the detached shock waves in figure 2. One can also notice from this figure that the shape and the strength of the detached shock waves and flow separation region changing with increasing Mach number. It is observed, from figure 4 that adding a decelerator can lead to significant increase in flow separation behind the body. Contour plot of Mach number for flow over a blunt body with a decelerator at 15-degree angle of attack is shown in figure 5. The Mach number is changed from 1.4 to 3.0. One can see the detached shock waves in figure 5. One can also notice from this figure that the shape and the strength of the detached shock waves and flow separation region changing with increasing Mach number. It is observed, from figure 5 that adding a decelerator can lead to significant increase in flow separation behind the body, pages 3-4, Fig.4 Contour plot of Mach number, flow over blunt body with decelerator, Zero angle of attack, Fig.3 Contour plot of Mach number, flow over blunt body with decelerator, 15-degree angle of attack).
7.4	As per claim 5, 9, the combined teachings of Alhussan and Johnson et al. teach that wherein the plurality of contoured plots (fig. 2-4) comprises: a visual representation of detached shock waves associated with the blunt body model movement through fluid (see Alhussan page 2-3, “Results and discussion” Figure 2 shows a contour plot of Mach number for flow over a blunt body without a decelerator at zero angle of attack. The Mach number is changed from 1.4 to 3.0. One can see the detached shock waves in figure 2. One can also notice from this figure that the shape and the strength of the detached shock waves and flow separation region changing with increasing Mach number; further lower right column of page 2); and a visual representation of flow separation associated with the blunt body model movement through fluid (see Alhussan abstract, in this paper a qualitative analysis of the flow structure over a blunt body and blunt body with a decelerator was shown; further introduction and result and discussions of page 2, along with fig.2-4, One can see the detached shock waves in figure 2. One can also notice from this figure that the shape and the strength of the detached shock waves and flow separation region changing with increasing Mach number). 
8.0	Claim(s) 3 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khaled Alhussan (Supersonic Flow over Blunt Body with a Decelerator, 2005 (4 pages)), in view of 
8.1	With regards to claims 3 and 7, Alhussan, as modified by Johnson et al., teaches most of the instant invention, including the selection of Mach numbers within a specific range (see Alhussan Figure 4 shows a contour plot of Mach number for flow over a blunt body with a decelerator at zero angle of attack. The Mach number is changed from 1.4 to 3.0). While the range shown here does not specifically show 1.2-4.0, it is contemplated that the range could be altered as desired for analysis for the Mach number, as the range used herein is inside the 1.2-4.0 range. One can see the detached shock waves in figure 2. One can also notice from this figure that the shape and the strength of the detached shock waves and flow separation region changing with increasing Mach number, as would clearly be understood by a person of skilled in the art). 
However, Tidman provides a method in which several quantities for Mach number are plotted to include at least the range of 1.2-4.0 (see fig. 8-10, col.15 lines 15-17). Alhussan, Johnson et al., and Tidman are analogous art because they are from the same field of endeavor and that the model analyzes by Tidman is similar to that of Alhussan and Johnson et al. Therefore, it would have obvious to a person of skilled in the art at the time of filing of the application to combine the method of Tidman with that of Alhussan and Johnson et al. because Tidman teaches the improvement of cohesiveness of high velocity jets (see col.13 line 61-66).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Claims 1-9 are rejected and Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        August 20, 2021